Citation Nr: 0420854	
Decision Date: 07/30/04    Archive Date: 08/05/04	

DOCKET NO.  00-09 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and July 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the claims 
now pending appeal.

The February 1999 rating decision now on appeal found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a right shoulder 
disability, characterized as a form of right shoulder 
dystonia.  This claim had previously been denied in a 
February 1991 Board decision which was not appealed and which 
is final.  During the lengthy pendency of this appeal, 
however, considerable evidence has been added to the claims 
folder, including a December 2002 statement of a VA 
neurologist who opined that the most likely trauma which 
caused the veteran's right shoulder dystonia was an injury 
incurred during service.  A June 2003 supplemental statement 
of the case issued by a VA Decision Review Officer 
subsequently found that this statement was new and material, 
and the veteran's claim for service connection for a right 
shoulder disability was reopened.  The Board concurs with the 
RO finding of new and material evidence on this basis, and 
the reopening of the claim, and will not further address this 
aspect of the appeal of this issue.  This issue, along with 
the question of whether the veteran is entitled to special 
monthly pension for the aid and attendance of another, will 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  The remaining issue will be decided 
below.



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the Board in an unappealed decision issued in February 1991.

2.  In December 1996, the RO found that new and material 
evidence had not been received sufficient to reopen the 
claim; the veteran was notified of the decision and his 
appellate rights and did not appeal.

3.  Evidence submitted and received to reopen since December 
1996 final rating decision confirms the evidence previously 
on file that the veteran's principal diagnosis is one of 
depression and not PTSD; this evidence is entirely cumulative 
with evidence previously considered, and is therefore not 
material to the claim.  



CONCLUSION OF LAW

Evidence received since the December 1996 RO decision denying 
service connection for PTSD is not new and material, and that 
claim is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) requires the VA to notify claimants of the 
evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the veteran was 
specifically provided notice of VCAA and of the evidence 
which had been received and the evidence VA was responsible 
for collecting and VA's offer to collect any private medical 
records which the veteran might reasonably identify in formal 
notice posted in July 2003, prior to the initial adverse 
rating decision now on appeal.  All known records of the 
veteran's treatment with VA were collected for review.  The 
veteran did not indicate that he had received any relevant 
private treatment.  The veteran does not contend and the 
evidence on file does not indicate that there remains any 
relevant evidence which has not been collected for review.

The Board finds that there is no reasonable likelihood that 
any additional evidence is available which has not been 
collected for review.  The Board also finds that the veteran 
has been advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that VCAA specifically provides that 
nothing in the laws implementing VCAA shall be construed to 
require VA to reopen the claim that has been disallowed, 
except when new and material evidence is presented or 
secured, as described in § 5108 of this Title.  38 U.S.C.A. § 
5103A(f).

To reopen a claim which has been denied by a final decision, 
a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 Fed 3rd, 1356 (Fed. Cir. 1998).

Analysis:  The evidence on file at the time of the last final 
RO denial of service connection for PTSD in December 1996 
included the service medical records which contain no 
complaint, finding or diagnosis of a psychiatric disorder.  
The earliest VA treatment records soon after service in 1972 
contained no psychiatric diagnosis.  The first records of 
psychiatric treatment after service is September 1984, some 
14 years after service, included provisional psychiatric 
diagnoses of conversion disorder versus psychogenic pain 
disorder, versus malingering.  The final diagnosis from that 
admission were:  Rule out "diversion" disorder and rule out 
dependent personality disorder.  

A September 1989 VA psychiatric examination included a 
diagnostic impression of a normal mental status examination.  
A VA psychiatric examination of June 1992 provided a 
diagnosis of passive-dependent personality with a tendency to 
somatic fixation.  In April 1994, the veteran was awarded 
Social Security disability benefits and the clinical findings 
supporting that Administration's finding of disability 
included personality disorder with borderline range of 
intelligence, but this finding was not considered a 
significant impairment in preventing the veteran from 
engaging in gainful employment.  

A July 1996 VA outpatient mental health treatment record 
included the veteran's report that a significant life-
changing event for him was his being told in 1990 that he 
could no longer work.  In July 1996, the primary diagnosis 
was noted as major depression, recurrent, moderate.  A 
September 1996 VA examination for PTSD contained a diagnostic 
impression of chronic mild anxiety and this physician 
specifically stated that he did not diagnose the veteran with 
PTSD.  An October 1996 outpatient treatment record noted 
continued but controlled depression and anxiety and the 
diagnostic impression was major depression in near remission.  
It was also noted that the veteran did not meet the criteria 
for PTSD.  

The evidence received since the time of that last final 
denial of service connection for PTSD in December 1996 
includes additional VA outpatient mental health treatment 
records.  In August 1997, the veteran was principally 
concerned that his spouse was financially preparing for 
separation and the assessment was major depression in partial 
remission.  In March 2002, it was recorded that the veteran's 
current depressive episode followed his divorce in 1997.  
This divorce, combined with financial and medical problems, 
seemed to have precipitated the present depressive episode.  
There was also a positive family history for depression.  It 
was recorded that the veteran had served in Vietnam but had 
no combat exposure.  Although the veteran had reported 
several stressful incidents during service, "a PTSD 
diagnosis is not warranted at this time based on the reported 
symptoms."  An outpatient treatment record from April 2003 
noted that the veteran presented to the clinic with 
complaints of depression, anxiety and insomnia due to being 
out of medication for the past three months.  He had missed 
his last mental health appointment some 10 months earlier.  
The provisional diagnosis was severe depression.  In May 
2003, it was noted that the veteran was still under financial 
and medical stressors; he felt down, and his energy level was 
decreased and lacking motivation.  The veteran discussed 
certain other matters affecting him and the staff physician 
stated that there were "not clear symptoms constellation of 
PTSD . . . ."

The evidence received since the time of the last final denial 
of the veteran's claim for service connection for PTSD in 
December 1996 includes VA outpatient mental health treatment 
records which essentially confirm the principal diagnosis of 
depression or major depression which was the last diagnosis 
on file and considered by the RO at the time of that last 
final rating action in 1996.  There was on file at the time 
of that rating action an assessment that the veteran did not 
meet the criteria for a diagnosis of PTSD, and the records on 
file since the time of the previous denial also include a 
conclusion that the veteran does not meet the criteria for a 
diagnosis of PTSD.  This evidence, although new in that it 
was not previously physically of record, is not material 
because it is essentially entirely cumulative with evidence 
which was already considered by the RO at the time of its 
last final denial of claim in December 1996.  The veteran has 
not received a valid diagnosis of PTSD at any time prior to 
that final denial of since that final denial.  Additionally, 
the veteran was not shown to have served in combat during 
service in Vietnam and there was no verification of any 
reported stressor prior to the last final denial, and no 
evidence submitted or received since that time shows or tends 
to show that the veteran did serve in combat or confirms any 
reported stressor.  In the absence of a clinical diagnosis of 
PTSD, however, verification of any reported stressors is not 
necessary to a decision in this case.

The veteran's previous claims for service connection for PTSD 
have been denied principally on the basis that he has not 
received any competent clinical diagnosis of PTSD.  Since the 
time this claim was last denied in a final RO rating action 
in December 1996 there remains no competent clinical 
diagnosis of PTSD.  Accordingly, new and material evidence 
has not been received to reopen this claim.



ORDER

New and material evidence not having been received to reopen 
a claim for service connection for PTSD, that claim is not 
reopened, and the appeal is denied.



REMAND

The veteran's claim of service connection for a right 
shoulder disability has been denied in the past by the RO and 
the Board, because right shoulder disability was not shown 
during or for many years after service, and because the 
veteran's right shoulder disability, now diagnosed as some 
form of dystonia, was not causally related to any incident or 
injury of service by any competent medical evidence.  

The objective clinical evidence on file first demonstrates 
the veteran having rather unique symptoms of an 
uncontrollable jerking or spasticity of the right arm in 
August 1984, some 14 years after he was separated from 
service, and these treatment records clearly reported that 
the veteran had spent most of those 14 post-service years 
employed as a truckdriver.  Although the veteran complained 
at that time of similar chronic symptoms of the right 
shoulder/arm commencing soon after service, and has continued 
to present this personal history over the years, there is an 
absence of objective clinical evidence of these rather unique 
chronic symptoms during this 14-year period.  The veteran has 
long argued that a fall he sustained during service in 
October 1968 is the causal origin of right shoulder/arm 
dystonia.  

There are three clinical statements on file which address the 
causality of the veteran's right arm or shoulder dystonia.  
In October 1997, a VA physician wrote that there was a 
distinct lack of scientific knowledge about the etiology of 
dystonias and that it was "possible" that the veteran's 
dystonia "may" have come about related to his fall or 
"other aspects" of his tour of duty.  A VA clinical 
consultation in August 1998 noted that the veteran had asked 
the VA physician whether his dystonia could be related to an 
incident which occurred 30 years ago in service and this 
physician wrote that "it could, maybe, be related."  
Finally, in December 2002, the VA physician, who had written 
the earlier August 1997 statement, wrote that there was 
likely an inherited susceptibility to developing dystonia 
upon which an injury acted to turn on the dystonic process.  
He further wrote that there was no other more likely etiology 
in the veteran's history, "the concussion of 1968 becomes 
the most likely inciting event that set off the development 
of the focal dystonia."

The problem with these opinions is that there is no 
indication that any physician who wrote the statements just 
discussed had access to or made an effort to secure the 
veteran's entire claims folder and actually review the 
objective clinical history, as opposed to simply relying on 
the veteran's own reported history.  The December 2002 
reliance upon a "concussion" incurred during service in 
1968, is nowhere supported in the service medical records 
surrounding this documented injury.  This last statement, 
however, constitutes new and material evidence sufficient to 
reopen the veteran's claim, and requires referral of the 
veteran's claims folder to a neurologist for complete review 
and production of an opinion consistent with 38 U.S.C.A. § 
5103A(d)(2).

The veteran has also claimed entitlement to special monthly 
pension based upon the need for the aid and attendance of 
another in attending to daily requirements of life.  
Regulatory requirements for such award are contained at 
38 C.F.R. § 3.152(a) that specifically refer to an 
"inability" of a claimant to dress or undress, bathe, 
adjust orthopedic appliances, cook or feed himself, attend to 
the wants of nature or otherwise protect himself from the 
hazards of his daily environment.  The July 2003 VA 
examination for aid and attendance clearly supported a 
finding that the veteran was not housebound, and reported 
that the veteran had "difficulty" dressing, bathing and 
attending the wants of nature and indicated that he fed 
himself.  Although "difficulty" does not equate to the 
regulatory requirement for "inability," the physician then 
concluded, rather equivocally, that the veteran was 
"compromised" in daily function and that he "may need some 
help with daily living."  Additionally, a September 2001 
statement from a Ms. MA, indicating that she was employed 
with Jordan Home Health Services, indicated that she had been 
assisting the veteran with performance of all household 
duties, including helping him bathe and dress, four days 
weekly for the previous 18 months.  Because the evidence 
regarding the veteran's entitlement to special monthly 
pension for aid and attendance is inconclusive the Board will 
also remand this issue for additional development.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the veteran an 
appropriate release form for production 
of information from the Jordan Home 
Health Services.  After obtaining that 
release, the RO should write this agency 
and request they produce, on company 
letterhead, a simple statement which 
indicates what services this company 
provides the veteran, how long these 
services been in effect, how many days 
per week, and how many hours per day.  
Any details regarding actual services 
provided would also be helpful.  The 
statement should be placed in the claims 
folder.  

2.  The veteran should be provided 
another VA examination for aid and 
attendance.  The veteran's claims folder 
should be provided to the physician for 
review in conjunction with the 
examination.  The physician's attention 
is directed to the September 2001 
statement of Ms. MA, and the response 
provided by the Jordan Home Health 
Services.  The physician should provide 
an opinion as to whether the veteran is 
unable to dress or undress himself, keep 
himself ordinarily clean and presentable, 
feed himself, or attend to the wants of 
nature.  The physician should also 
provide an opinion as to whether the 
veteran has physical or mental incapacity 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his or her 
daily environment.  The report of 
examination should be placed in the 
claims folder.

3.  Then, the RO should arrange for a VA 
neurological examination to determine the 
nature and extent of his right shoulder 
disorder.  The physician is requested to 
conduct a careful review of the clinical 
evidence on file including the service 
medical record documenting the veteran's 
fall in October 1988.  The examiner 
should provide an opinion as to whether 
the documented injury in the service 
medical records from October 1968 is 
more, less, or equally likely the causal 
origin of the veteran's current right 
upper extremity disability.  

4.  Then, the RO should again address the 
issues remaining on appeal.  If any 
decision is not to the veteran's 
satisfaction, he and the representative 
must be provided a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further  notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



